ICJ_152_SanJuanRiver_NIC_CRI_2012-01-23_ORD_01_NA_00_FR.txt.                            INTERNATIONAL COURT OF JUSTICE


                             Reports of judgments,
                          ADVISORY OPINIONS AND ORDERS


                   CONSTRUCTION OF A ROAD IN COSTA RICA
                        ALONG THE SAN JUAN RIVER
                            (NICARAGUA v. COSTA RICA)


                             ORDER OF 23 JANUARY 2012




                                  2012
                           COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                   LE LONG DU FLEUVE SAN JUAN
                            (NICARAGUA c. COSTA RICA)


                          ORDONNANCE DU 23 JANVIER 2012




2 CIJ1029.indb 1                                            1/07/13 15:57

                                                Official citation :
                         Construction of a Road in Costa Rica along the San Juan River
                            (Nicaragua v. Costa Rica), Order of 23 January 2012,
                                            I.C.J. Reports 2012, p. 7




                                            Mode officiel de citation :
                        Construction d’une route au Costa Rica le long du fleuve San Juan
                           (Nicaragua c. Costa Rica), ordonnance du 23 janvier 2012,
                                             C.I.J. Recueil 2012, p. 7




                                                                                1029
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071143-2




2 CIJ1029.indb 2                                                                            1/07/13 15:57

                                                      23 JANUARY 2012

                                                          ORDER




                    CONSTRUCTION OF A ROAD IN COSTA RICA
                         ALONG THE SAN JUAN RIVER
                          (NICARAGUA v. COSTA RICA)




                   CONSTRUCTION D’UNE ROUTE AU COSTA RICA
                         LE LONG DU FLEUVE SAN JUAN
                          (NICARAGUA c. COSTA RICA)




                                                      23 JANVIER 2012

                                                      ORDONNANCE




2 CIJ1029.indb 3                                                        1/07/13 15:57

                                                       ﻿                                   7




                                 COUR INTERNATIONALE DE JUSTICE

                                                ANNÉE 2012                                         2012
                                                                                                 23 janvier
                                                                                                Rôle général
                                                23 janvier 2012                                   no 152



                             CONSTRUCTION D’UNE ROUTE
                                   AU COSTA RICA
                             LE LONG DU FLEUVE SAN JUAN
                                      (NICARAGUA c. COSTA RICA)




                                              ORDONNANCE


                   Présents : M. Owada, président ; M. Tomka, vice‑président ; MM. Koroma,
                               Simma, Abraham, Keith, Sepúlveda‑Amor, Bennouna,
                               ­Skotnikov, Cançado Trindade, Yusuf, Greenwood,
                                Mmes Xue, Donoghue, juges ; M. Couvreur, greffier.


                     La Cour internationale de Justice,
                      Ainsi composée,
                      Après délibéré en chambre du conseil,
                      Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
                   graphe 1, 48 et 49 de son Règlement,
                      Vu la requête enregistrée au Greffe de la Cour le 22 décembre 2011, par
                   laquelle la République du Nicaragua a introduit une instance contre la
                   République du Costa Rica « pour violations de la souveraineté du Nica-
                   ragua et dommages importants à l’environnement sur son territoire », en
                   se référant à la « construction par le Costa Rica d’une route qui suit un
                   tracé parallèle à la rive méridionale du fleuve [San Juan] » et constitue
                   « [l]a menace la plus immédiate pour [celui‑ci] et son environnement » ;
                      Considérant que, le 22 décembre 2011, une copie certifiée conforme de
                   la requête a été transmise à la République du Costa Rica ;

                                                                                           4




2 CIJ1029.indb 5                                                                                       1/07/13 15:57

                              construction d’une route (ordonnance 23 I 12)                      8

                       Considérant que la République du Nicaragua a désigné comme agent
                    S. Exc. M. Carlos J. Argüello Gómez ; et que la République du Costa Rica
                    a désigné comme agent S. Exc. M. Edgar Ugalde Alvarez et comme
                   coagents S. Exc. M. Jorge Urbina Ortega et M. Sergio Ugalde ;
                       Considérant que, au cours d’une réunion que le président de la Cour a
                   tenue avec les représentants des Parties le 19 janvier 2012, ceux-ci ont
                   ­exposé les vues de leurs gouvernements respectifs quant aux délais néces-
                    saires pour la préparation des premières pièces de la procédure écrite ; que
                    S. Exc. M. Carlos J. Argüello Gómez, agent du Nicaragua, a indiqué que
                    son gouvernement serait en mesure de déposer son mémoire en l’affaire à
                    la fin de l’année 2012 ; et que S. Exc. M. Jorge Urbina Ortega, coagent du
                    Costa Rica, a exprimé l’accord de son gouvernement quant à un tel délai,
                    pour autant qu’un délai égal soit accordé au Costa Rica pour le dépôt de
                    son contre‑mémoire ;
                     Compte tenu de l’accord des Parties,
                     Fixe comme suit les dates d’expiration des délais pour le dépôt des
                   pièces de la procédure écrite :
                     Pour le mémoire de la République du Nicaragua, le 19 décembre 2012 ;
                     Pour le contre‑mémoire de la République du Costa Rica, le 19 dé-
                   cembre 2013 ;
                     Réserve la suite de la procédure.

                      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                   Paix, à La Haye, le vingt‑trois janvier deux mille douze, en trois exem-
                   plaires, dont l’un restera déposé aux archives de la Cour et les autres
                   ­seront transmis respectivement au Gouvernement de la République du
                    Nicaragua et au Gouvernement de la République du Costa Rica.


                                                                            Le président,
                                                                   (Signé) Hisashi Owada.
                                                                              Le greffier,
                                                                 (Signé) Philippe Couvreur.




                                                                                                 5




2 CIJ1029.indb 7                                                                                      1/07/13 15:57

